DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanno et al. (US 20190375368 A1, herein after referred to as Kanno).
Regarding claim 1 Kanno teaches an outside protection apparatus for a vehicle (FIG. 1: depicted; abstract), the apparatus comprising: an outside airbag device (FIG. 3: 22; paragraph 29) comprising: a first bag body expandable to be overlaid on a hood of a body of the vehicle (FIG. 2: 23a) rearwardly from a front portion of the body (FIG. 2: 10); an inflator configured to expand the first bag body (FIG. 2: 21; paragraph 49); and a second bag body expandable from a side portion of the first bag body in a width direction of the vehicle later than the first bag body (FIG. 3: 23k & 23j; paragraph 54, “if the load of the 
Regarding claim 2 only function is claimed, not structure. It should be appreciated that the applicant’s functional language in the claim does not serve to impart patentability. While features of an apparatus may be recited either structurally or functional, claims direction to an apparatus must be distinguished from the prior art in terms of structure rather than function, Apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus in intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitation of the claims. In re Schreiber, 128 F.3d 1473, 1477-78,44USPQ2d, 1429, 1431-.2 (Fed. Cir. 1997); Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 ,15 USPQ2d 1525, 1528 (Fed. Cir. 1990); Ex parte Masham, 2USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claims 3 & 4 Kanno teaches that the second bag body is coupled to the first bag body and expandable with a high-pressure gas in the inflator flowing into the second bag body through the first bag body (FIG. 3: depicted, gas flows from 21c into 23c and then into 23k through 26 & 27; paragraph 37).
Regarding claims 5-8 Kanno teaches that a communication valve configured to communicate the second bag body with the first bag body (FIG. 3: instance of 26 between 23c and 23k; paragraph 37), the communication valve being configured to be opened after the first bag body starts to be expanded (paragraph 37).
Allowable Subject Matter
Claims 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 9-14 no prior art made of record teaches an outside protection apparatus for a vehicle comprising a tether and a ring disposed at a front surface of the first bag body wherein the tether is disposed in an inner side of the first bag body in such a manner that the tether is folded back in an inner portion of the first bag body by being inserted through the ring. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach air bag apparatuses of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616